 

 

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations FLED

UNITED STATES DISTRICT GOUR
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT INJA RES ar Src
(For Revocation of Phono auseaeLteeaere |
(For Offenses Committed On or After November 1, 1987)

FEB 24 2020

 

 

 

 

 

Vi
ANTONIO RIOS (1)
Case Number: 3:18-CR-03394-GPC
Jesus Mosqueda
Defendant’s Attorney
REGISTRATION NO. 76420-298
Cc -
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. 3
(11 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
3 Unlawful use of a controlled substance

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

February 21, 2020

Date of Imposition of Sentence

7

     
    

~
)

 

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANTONIO RIOS (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-03394-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
11 Months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ol sat A.M. on

 

O as notified by the United States Marshal.
O The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
1) onor before
Olas notified by the United States Marshal.

Cas notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-03394-GPC
